Rehearing was granted in this case to determine, after oral argument and deliberate reconsideration, whether or not this case is at all distinguishable, in principle, from the cases of State,ex rel. Andrews, v. Sholtz, 120 Fla. 423, 162 Sou. Rep. 865; State, ex rel. Chalmers; v. Sholtz, 121 Fla. 514, 163 Sou. Rep. 926; Sholtz v. State, ex rel. Chalmers, 123 Fla. 100, 166 Sou. Rep. 319, Sholtz v. State, ex rel. Ben Hur Life Association,122 Fla. 238, 165 Sou. Rep. 34, and Sholtz v. State, ex rel. Ben Hur Life Association, 122 Fla. 249, 165 Sou. Rep. 39, heretofore decided, and, upon the authority of which the judgment in this case was on April 20, 1936, heretofore affirmed without opinion.
The effect of this court's holding in State, ex rel. Andrews, v. Sholtz, supra, is to decide that when gasoline tax moneys have been duly appropriated to an interest and sinking fund account for the payment of past due and currently maturing interest on bonds, as contemplated by Chapter 14486, Acts 1929, and Acts amendatory thereof and supplementary thereto, that thereupon and thereby such gasoline tax moneys, so long as held by the State Board of Administration undisbursed, become to all intents and purposes a commutation of the ad valorem taxes for which such gasoline tax revenues have been substituted under the law in lieu of an ad valorem tax levy made to raise the amount so substituted.
It follows therefore that gasoline tax moneys, when held *Page 166 
in a presently disbursable fund by the State Board of Administration, duly appropriated as a commutation of unlevied ad valorem taxes contemplated to be otherwise collected to make up each fund, as provided for by the State Board of Administration Act (Chapter 14486, Acts 1929, supra, become, in contemplation of law, subject to the same liabilities under the "first come, first served" rule as the fund would be if it had been derived entirely from ad valorem tax moneys in the first instance. Hence mandamus to reach and apply the same under the "first come, first served" rule will lie, as in the case now before the Court. State, exrel. Andrews, v. Sholtz, 120 Fla. 423, 162 Sou. Rep. 865, supra.
Reaffirmed on rehearing.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.